Case: 12-60592       Document: 00512156931         Page: 1     Date Filed: 02/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 26, 2013

                                     No. 12-60592                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



DEBRA SIMMONS-MYERS,

                                                  Plaintiff - Appellant
v.

CAESARS ENTERTAINMENT CORPORATION, doing business as Harrah’s
Casino; BL DEVELOPMENT CORPORATION,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No: 2:10-CV-216


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Debra Simmons-Myers appeals the district court’s grant of summary
judgment in favor of Caesars Entertainment Corporation and BL Development
Corporation (hereinafter “Harrah’s”), arguing that she was fired from her job on
account of her race and gender in violation of Title VII of the Civil Rights Act of
1964 and 42 U.S.C. § 1981. For the following reasons, we AFFIRM.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60592    Document: 00512156931     Page: 2   Date Filed: 02/26/2013



                                 No. 12-60592

                       FACTS AND PROCEEDINGS
      Simmons-Myers (white female) was hired by Harrah’s on April 27, 2009
as a Remote Sales Manager for the Arkansas and Texas markets, which were
part of its Mid-South division. According to Harrah’s, the function of the Remote
Sales Manager was to work off-site (from home), selling meetings, conventions,
and social events to associations and groups. Simmons-Myers had previously
worked for Harrah’s as an on-site Senior Sales Manager, but she resigned from
that position in 2006. In the intervening time, Simmons-Myers worked for
various hotels and resorts in the Arkansas and Texas markets.
      Shortly after re-hiring Simmons-Myers, Harrah’s hired three additional
Remote Sales Managers – Michael Wilson (black male), Darrell Russell (black
male), and Janice Jefferson (black female). As a condition of employment,
Harrah’s required its Remote Sales Managers to achieve a certain amount of
sales during each quarter (other than the first quarter of employment). Any
Sales Manager who failed to achieve a minimum of 80% of their sales goals in
a single quarter was subject to a written warning, and if that Manager failed to
achieve 80% of their goals in two quarters, they were subject to discharge.
Simmons-Myers signed an agreement stating that she understood these terms
the day that she was hired.
      Simmons-Myers failed to meet 80% of her goals during the third and
fourth quarters of 2009, which were the first quarters she was eligible for
review. Although Harrah’s chose not to terminate her, Simmons-Myers received
a rating of “Development Opportunity” on her 2009 performance evaluation.
Simmons-Myers was also contacted by her supervisor, Valerie Morris, who
warned her that she was not meeting her goals, and offered assistance if needed.
      After receiving the warning and performance evaluation, Simmons-Myers
complained to Tammy Young that Valerie Morris (her direct supervisor) had
sent her badgering emails and that Morris treated Darrell Wilson and Michael

                                       2
    Case: 12-60592    Document: 00512156931     Page: 3   Date Filed: 02/26/2013



                                 No. 12-60592

Wilson more favorably than Simmons-Myers. Director of Employee Relations
Joy Antolini later conducted an investigation into Simmons-Myers’s allegations,
but concluded that there was no evidence to support them.
      Simmons-Myers again failed to meet her sales goals for the first quarter
of 2010. Although Harrah’s again chose not to terminate her, the Director of
Sales (Kim Thomas) administered a written document “coaching” Simmons-
Myers that she had failed to meet her sales goals for three consecutive quarters.
Simmons-Myers proceeded to file a charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”), alleging that Harrah’s
discriminated against her based on her sex because her supervisors had shown
preferential treatment toward Michael Wilson and Darrell Wilson in a variety
of ways, including taking them to dinner and imposing a different set of sales
goals. Simmons-Myers again failed to meet her sales goals for the second
quarter of 2010, and Thomas administered her a final written warning and gave
her the lowest possible performance rating on her mid-term evaluation.
      In mid-2010, the Mid-South division received a directive from Harrah’s
Corporate Finance Team to cut $10 million in expenses from its properties. As
a result, the division decided to implement a reduction-in-force (“RIF”) of over
one hundred individuals across fifty different positions, including the Remote
Sales Manager position. Harrah’s asserts that the selected positions were
determined by considering the profitability of each business unit, planned
increases in productivity, ratios of employees to departmental metrics, and the
potential impact on guests. Harrah’s further asserts that the Remote Sales
Manager position was included in the RIF because the position, as a whole, was
not profitable for the company. In doing so, Harrah’s did not consider the
performance, profitability, or other circumstances of individual employees with
respect to the Remote Sales Manager position. None of Simmons-Myers’s direct
bosses was involved in the decision. Simmons-Myers, along with Michael

                                       3
     Case: 12-60592    Document: 00512156931       Page: 4   Date Filed: 02/26/2013



                                   No. 12-60592

Wilson, Darrell Russel, and Janice Jefferson, were all terminated on October 20,
2010.
        Prior to learning that Harrah’s was going to eliminate the Remote Sales
Manager position, Simmons-Myers requested a notice of right to sue, which the
EEOC granted on October 25, 2010. Simmons-Myers never informed the EEOC
that she had been terminated as part of the RIF in the intervening time, and did
not file a second charge of discrimination relating to her termination, prior to
commencing the present action. On December 7, 2010, Simmons-Myers filed a
complaint in the United States District Court for the Northern District of
Mississippi, alleging: (i) discrimination based on race in violation of Title VII of
the Civil Rights Act of 1964; (ii) discrimination based on gender in violation of
Title VII; (iii) retaliation in violation of Title VII; and (iv) discrimination based
on race in violation of 42 U.S.C. § 1981. After discovery, the district court
granted summary judgment in favor of Harrah’s. Simmons-Myers appeals.
                           STANDARD OF REVIEW
        “This court reviews the district court’s grant of summary judgment de
novo, applying the same standards as the district court.” Greater Hous. Small
Taxicab Co. Owners Ass’n v. City of Hous., Tex., 660 F.3d 235, 238 (5th Cir. 2011)
(citation omitted). “Summary judgment is warranted if the pleadings, the
discovery and disclosure materials on file, and any affidavits show there is no
genuine [dispute] as to any material fact and that the movant is entitled to
judgment as a matter of law.” Id. (citation omitted and alteration in original).
This court reviews questions about the exhaustion of administrative remedies
de novo. Pacheco v. Mineta, 448 F.3d 783, 788 (5th Cir. 2006).
                                  DISCUSSION
A.      Exhaustion
        The first question on appeal is whether Simmons-Myers has exhausted her
administrative remedies, permitting her to proceed with her Title VII claims.

                                         4
    Case: 12-60592    Document: 00512156931     Page: 5   Date Filed: 02/26/2013



                                 No. 12-60592

“[C]ourts have no jurisdiction to consider Title VII claims as to which the
aggrieved party has not exhausted administrative remedies.” Nat’l Ass’n of Gov’t
Emps. v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 711 (5th Cir.
1994); see 42 U.S.C. § 2000e-5(f)(1). A Title VII suit may “extend as far as, but
not further than, the scope of the EEOC investigation which could reasonably
grow out of the administrative charge.” Fine v. GAF Chem. Corp., 995 F.2d 576,
578 (5th Cir. 1993) (quoting Terrell v. U.S. Pipe & Foundry Co., 644 F.2d 1112,
1123 (5th Cir. Unit B 1981)). However, “a charging party’s rights should [not]
be cut off merely because he fails to articulate correctly the legal conclusion
emanating from his factual allegations.” Sanchez v. Standard Brands, Inc., 431
F.2d 455, 462 (5th Cir. 1970). Instead, the proper question is whether the charge
has stated sufficient facts to trigger an EEOC investigation, id., and to put an
employer on notice of the existence and nature of the charges against him.
Manning v. Chevron Chem. Co., 332 F.3d 874, 878 (5th Cir. 2003).
      a.    Racial Discrimination claims
      We agree with the district court that Simmons-Myers did not properly
exhaust her racial discrimination claims under Title VII. Although “a new
theory of recovery [] can relate back to the date of the original charge when the
facts supporting both the amendment and the original charge are essentially the
same,” id. at 879, that is not what happened here. The only discriminatory facts
Simmons-Myers alleged prior to her dismissal were those in which she claimed
to have been treated differently from other men in her department. Simmons-
Myers did not refer to the race of any employee in her charge, nor did she allege
that she was treated differently from the third Remote Sales Manager, Janice
Jefferson, a black female. The district court was correct to conclude that no
reasonable reading of Simmons-Myers’s EEOC charge would put either the
EEOC investigators or Harrah’s on notice that her termination or any other
adverse employment action was or could have been caused by discrimination

                                       5
     Case: 12-60592       Document: 00512156931          Page: 6     Date Filed: 02/26/2013



                                       No. 12-60592

based on race. Accordingly, Simmons-Myers’s Title VII racial discrimination
claims are dismissed without prejudice.
       b.     Gender and Retaliation claims
       Simmons-Myers’s Title VII gender discrimination and retaliation claims
that arise out of her termination are also dismissed without prejudice. Although
Simmons-Myers made allegations of gender discrimination for acts prior to her
termination in her EEOC charge, discrete discriminatory acts are not entitled
to the shelter of the continuing violation doctrine. See Frank v. Xerox Corp., 347
F.3d 130, 136 (5th Cir. 2003). Her termination was a separate employment
event for which Simmons-Myers was required to file a supplemental claim, or at
the very least, amend her original EEOC charge. Nat’l R.R. Passenger Corp. v.
Morgan, 536 U.S. 101, 114 (2002).
       Simmons-Myers asks us to hold that she is entitled to an exception to
exhaustion under Gupta v. East Texas State University, which does not require
exhaustion for a retaliation claim growing out of an earlier EEOC charge. 654
F.2d 411, 414 (5th Cir. 1981).1 But this court has not applied the Gupta
exception to claims in which both retaliation and discrimination are alleged. See
Gupta, 654 F.2d at 414 (creating exception for a claim involving only retaliation
“growing out of an earlier charge,” not a retaliation and discrimination claim

       1
         We note that Gupta may no longer be applicable after the Supreme Court’s decision
in Morgan, 536 U.S. 101. Our sister circuits appear to be split on this issue. See, e.g.,
Martinez v. Potter, 347 F.3d 1208, 1211 (10th Cir. 2003) (abolishing a Gupta-like exception).
But see Jones v. Calvert Grp., Ltd., 551 F.3d 297, 303 (4th Cir. 2009) (holding that Morgan did
not abolish a Gupta-like exception); Wedow v. City of Kan. City, Mo. 442 F.3d 661, 672–76 (8th
Cir. 2006) (holding that a narrow exhaustion requirement remains); Delisle v. Brimfield Twp.
Police Dep’t., 94 F. App’x 247, 252 (6th Cir. 2004) (same); Fentress v. Potter, No. 09 C 2231,
2012 WL 1577504, at *2 (N.D. Ill. May 4, 2012) (“Given these post-Morgan tea leaves from the
Seventh Circuit, as well as the three-to-one circuit split against abrogation, the court
concludes that the exception remains valid.”); Gordon v. Bay Area Air Quality Mgmt. Dist., No.
C08-3630 BZ, 2010 WL 367781, at *1 (N.D. Cal. Jan. 27, 2010) (“The Ninth Circuit authority
that has interpreted [a Gupta-like exception] in light of Morgan has [found it to still be
applicable].”). See also Weber v. Battista, 494 F.3d 179, 182–84 (D.C. Cir. 2007) (discussing
other circuits’ treatment of the issue). We need not answer this question today.

                                              6
     Case: 12-60592    Document: 00512156931      Page: 7   Date Filed: 02/26/2013



                                  No. 12-60592

simultaneously alleged); see also Scott v. Univ. of Miss., 148 F.3d 493, 514 (5th
Cir. 1998) (holding that Gupta “is limited to retaliation claims due to the special
nature of such claims”), abrogated on other grounds by Kimel v. Fla. Bd. of
Regents, 528 U.S. 62 (2000); Sapp v. Potter, 413 F. App’x 750, 752–53 (5th Cir.
2011) (“Because the Gupta exception is premised on avoiding procedural
technicalities, it has only been applied to retaliation claims alone [and not]
claims in which both retaliation and discrimination are alleged.”). Otherwise,
Simmons-Myers would be required to return to the EEOC and exhaust her
administrative remedies with respect to her discrimination claim, while
proceeding with litigation on her retaliation claim. Permitting simultaneous
proceedings such as these for the same inciting event would “thwart the
administrative process and peremptorily substitute litigation for conciliation.”
McClain v. Lufkin Indus., Inc., 519 F.3d 264, 273 (5th Cir. 2008); see also Sapp,
413 F. App’x at 753.
B.    Summary Judgment
      We must now consider whether Simmons-Myers is entitled to relief on her
racial discrimination claim under 42 U.S.C. § 1981, or her claim for gender
discrimination and retaliation under Title VII, as evidenced by actions occurring
prior to her termination. We affirm the district court’s holding that Harrah’s is
entitled to summary judgment on each of these claims.
      i.     Racial Discrimination under 42 U.S.C. § 1981
      To make out a prima facie case of racial discrimination, Simmons-Myers
must show that: (1) she is a member of a protected class; (2) she is qualified; (3)
she experienced an adverse employment action; and (4) she was replaced by
someone outside the protected class, or, in the case of disparate treatment, that
others similarly situated were treated more favorably than she. Wesley v. Gen.
Drivers, Warehousemen & Helpers Local 745, 660 F.3d 211, 213 (5th Cir. 2011)
(recognizing that “the burden-shifting framework developed in the context of

                                        7
    Case: 12-60592     Document: 00512156931      Page: 8   Date Filed: 02/26/2013



                                  No. 12-60592

Title VII in McDonnell Douglas Corp. v. Green, 411 U.S. 792 [] (1973), also
applies to claims of racial discrimination under § 1981.” (citing Patterson v.
McLean Credit Union, 491 U.S. 164, 186 (1989))). However, Simmons-Myers
was not replaced because her position was eliminated, and she has offered no
evidence that others similarly situated were treated more favorably than she.
The only disparate treatment Simmons-Myers alleged was her termination.
This cannot serve as a basis for a disparate treatment claim because the Remote
Sales Manager position was eliminated in its entirety and all employees were
fired, regardless of their race. Furthermore, as the district court explained,
there is no evidence to substantiate Simmons-Myers’s theory that firing the
Remote Sales Managers (all of whom, other than Simmons-Myers, were black)
was either a pretext for, or a way to cover up, any aspect of race discrimination.
Therefore, there is no “evidence, circumstantial or direct, from which a factfinder
might reasonably conclude that the employer intended to discriminate in
reaching the decision at issue.” Nichols v. Loral Vought Sys. Corp., 81 F.3d 38,
41 (5th Cir. 1996). Accordingly, Simmons-Myers’ claim for racial discrimination
under 42 U.S.C. § 1981 is dismissed with prejudice.
      ii.   Gender Discrimination and Retaliation claims under Title VII
      Simmons-Myers has abandoned her non-termination gender and
retaliation claims by failing to properly raise these issues on appeal. Cinel v.
Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“An appellant abandons all issues
not raised and argued in its initial brief on appeal.”). Even if we were to
consider these issues, Simmons-Myers could not make out a prima facie case of
discrimination or retaliation because she did not experience an adverse
employment action prior to termination. See McDonnell Douglas, 411 U.S. at
802; Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 331 (5th Cir. 2009)
(requiring an adverse employment action in retaliation cases). Under Title VII,
an adverse employment action must be an “ultimate employment decision,” such

                                        8
    Case: 12-60592   Document: 00512156931     Page: 9   Date Filed: 02/26/2013



                                No. 12-60592

as “hiring, granting leave, discharging, promoting, or compensating.” McCoy v.
City of Shreveport, 492 F.3d 551, 559 (5th Cir. 2007) (quoting Green v. Adm’rs
of Tulane Educ. Fund, 284 F.3d 642, 657 (5th Cir. 2002)). Title VII does not
cover “every decision made by employers that arguably might have some
tangential effect upon those ultimate decisions.” Banks v. E. Baton Rouge
Parish Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003) (quoting Burger v. Cent.
Apartment Mgmt., Inc., 168 F.3d 875, 878 (5th Cir.1999)). The written warnings
administered by Thomas do not constitute materially adverse actions under this
standard, nor would they have “dissuaded a reasonable worker from making or
supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. v. White,
548 U.S. 53, 68 (2006) (citation omitted). Simmons-Myers’ claims for gender
discrimination and retaliation prior to her termination are dismissed with
prejudice.
AFFIRMED.




                                      9